Citation Nr: 0500536	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  94-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for pulmonary 
tuberculosis (PBT) and bronchiectasis, currently evaluated as 
30 percent disabling.

3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran appealed, and in May 1996, the 
Board remanded the claim for additional development.  In 
October 2001, the Board denied the claim.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2002, while his case was pending at the 
Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's October 2001 decision.  That same month, 
the Court issued an Order vacating the October 2001 Board 
decision.  In May 2003 and July 2004, the Board remanded the 
claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims files shows that in November 1982 and 
January 1983, the appellant's representative stated that the 
veteran had been determined to be disabled by the Social 
Security Administration (SSA).  The January 1983 letter was 
accompanied by a psychological report, and a "Disability 
Determination and Transmittal," dated in August 1982.  The 
August 1982 report indicates that the SSA determined that the 
veteran was disabled as of May 1982.  However, the SSA's 
actual decision, and the SSA's supporting medical reports, 
have not been requested and are not currently contained in 
the claims files.  On remand, the RO should attempt to obtain 
the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should obtain the SSA's 
decision, and  the supporting medical 
records, pertinent to the appellant's 
claim for Social Security disability 
benefits from the Social Security 
Administration.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




